873 F.2d 1450
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Henry v. GEURIN.
Misc. No. 236.
United States Court of Appeals, Federal Circuit.
Feb. 2, 1989.

Before PAULINE NEWMAN, Circuit Judge.

ORDER

1
Henry V. Guerin has submitted a "petition for writ of mandamus" to compel the Claims Court "to complete the judgment in Claims Court No. 531-85C."


2
The Claims Court entered judgment in 531-85C on May 9, 1986.  Geurin appealed from that judgment, appeal no. 86-1299.  Further, Guerin moved for relief from judgment under Rule 60(b) in 531-85C.  On April 17, 1987, the Claims Court denied the motion and Guerin appealed from that order, appeal no. 87-1367.  Geurin may not now use "mandamus" to seek review of a judgment already appealed.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Geurin's "petition" is dismissed.


5
(2) Geurin is precluded from submitting any papers in this court involving further consideration of this matter.